Citation Nr: 1207448	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a bilateral eye disability.  

3.  Whether new and material evidence has been presented to reopen a service connection claim for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and June 2006 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2008, the Veteran testified via video before a Veterans Law Judge.  A transcript of that hearing was added to the claims file.  In a February 2009 decision and remand order, the Board returned the issues noted above to the RO for additional development.  The required development as to the issues decided herein has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Upon return of these issues to the Board, the Veterans Law Judge who conducted the February 2008 hearing was no longer with the Board.  The Veteran was offered, and subsequently accepted, another Board hearing before a current Veterans Law Judge.  Such a hearing was conducted via video in December 2011, and a transcript of this hearing was added to the claims file.  

Also remanded by the Board in February 2009 were the following issues: entitlement to service connection for gastroesophageal reflux disease and for disabilities of the bilateral knees and liver.  In an August 2010 rating decision, however, the Veteran was granted service connection for these disabilities.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issue of whether new and material evidence has been presented to reopen a service connection claim for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not demonstrated during active military service, or for many years thereafter, and is not shown to be related to any incident of service.  

2.  Competent evidence has not been presented establishing a nexus between any current bilateral eye disability and an in-service disease or injury.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A current bilateral eye disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In August 2004, February 2006, May 2006, and February 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the May 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the March 2005 and June 2006 adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in July 2009 and June 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In December 2011, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran submitted new evidence directly to the Board at his video hearing in December 2011, along with a signed a waiver of agency of original jurisdiction (AOJ) review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as hypertension, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

a.  Hypertension

The Veteran seeks service connection for hypertension.  On examination for service entrance in June 1980, his blood pressure was 118/66.  He was found fit for military service, and was accepted into the same.  During military service, he had his blood pressure taken on numerous occasions.  His highest readings were in May 1989, with a reading of 140/92, and in May 1990, with a reading of 154/80.  A low of 100/60 was noted in June 1989.  Hypertension was not diagnosed during military service.  On examination for service separation in January 1991, the Veteran's blood pressure was 130/82.  On his concurrent report of medical history, he denied any history of hypertension.  

The Veteran was afforded a May 1991 VA medical examination, at which time his blood pressure readings were 130/80 sitting, 145/85 recumbent, and 128/88 standing.  Hypertension was not diagnosed at that time.  Thereafter, hypertension was not diagnosed until approximately 2004, when mild hypertension was diagnosed during VA medical treatment.  He was given medication for his hypertension.  

In July 2009, the Veteran was examined by VA to determine the etiology of his hypertension.  His claims file was reviewed in conjunction with the examination.  The examiner noted that the Veteran's blood pressure was within normal limits at service entrance.  Thereafter, he had numerous blood pressure readings during military service, the highest of which included a reading of 154/80 in May 1990, and 140/92 in May 1989.  Post-service readings included 116/70 in January 1992, and 129/65 in May 1997.  Currently, the Veteran was taking medication for his hypertension.  His current blood pressure was 151/94, 149/84, and 135/74.  The examiner confirmed essential hypertension.  Regarding the etiology of this disability, the examiner noted that blood pressure can fluctuate, and factors such as physical activity or stress can temporarily increase blood pressure.  Such temporary increases are not considered hypertension, however, as this disorder requires "multiple high blood pressure readings over a period of time."  The examiner noted that the Veteran displayed numerous blood pressure readings both above and below 140/90 during service and within a year thereafter; however, his elevated readings were not sustained, and his blood pressure readings both at service separation and within a year thereafter were below 140/90.  Hypertension was not diagnosed until August 2004, many years after service.  

In a June 2010 addendum to this examination report, the examiner stated the Veteran's hypertension did not begin during active military service and was not related to any incident therein.  Onset of this disorder was in 2004, many years after service separation.  

At his February 2008 and December 2011 hearings, the Veteran stated that his blood pressure was borderline hypertensive during service.  Following service, he stated, hypertension was diagnosed sometime between 1995 and 1997.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for hypertension.  Review of the service treatment records does not indicate this disability was diagnosed during military service or within a year thereafter.  Following service, hypertension was first diagnosed in 2004, many years after military service.  This lengthy period without complaint or treatment of the claimed disorder is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has claimed hypertension was diagnosed as early as 1995; nevertheless, such a diagnosis, if true, still comes several years after service separation.  Finally, when the Veteran's claim was presented to a VA examiner in 2009 and 2010, the examiner found no evidence of onset of the Veteran's hypertension during military service, or within several years thereafter.  The examiner noted that the Veteran's blood pressure fluctuated during this period, and included readings suggesting both for and against a diagnosis of hypertension.  According to the examiner, such fluctuations were normal, and not indicative of hypertension.  In the absence of any evidence to the contrary, service connection for hypertension must be denied.  

The Veteran has himself alleged that his hypertension had its onset during military service, or within a year thereafter.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Vascular disorders such as hypertension, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the evidence of record does not indicate onset of the Veteran's hypertension during military service, or for several years thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Bilateral eyes

The Veteran seeks service connection for a bilateral eye disability.  On examination for service entrance in June 1980, his vision was within normal limits and his eyes were without abnormality.  He was found fit for military service, and was accepted into the same.  Thereafter, the Veteran sought treatment in November 1984 for three-day history of red eye in the left eye.  On physical evaluation, crusting was present along his eyelid, and blepharitis in both eyes was diagnosed.  On examination for service separation in January 1991, his vision was again within normal limits, and no abnormality of the eyes was noted.  

The Veteran was afforded a May 1991 VA general medical examination, at which time he did not report a disorder of the eyes, and none was noted on objective examination.  A February 2000 clinical notation stated the Veteran complained of decreased bilateral vision for the past two months.  He was noted to use corrective lenses for distant vision.  The Veteran was seen in June 2001 for red eye affecting the left eye for the last several days.  In September 2002, he again sought treatment for pink eye of the left eye.  Conjunctivitis was diagnosed, and he was given medication.  On follow-up one week later, his conjunctivitis was noted to be improving.  The Veteran sought treatment for a foreign body in his right eye in April 2004.  He was referred to optometry, where an eyelash was removed.  

In June 2010, the Veteran's claim file was reviewed by a VA examiner.  The examiner noted the Veteran's diagnosis of blepharitis bilaterally during military service, and also noted that he was noted to have normal eyes thereafter.  Since 1989, the Veteran reported three episodes of pink eye, all of which resolved with treatment.  He currently wore glasses for enhanced vision.  Physical evaluation of the Veteran yielded diagnoses of myopia, astigmatism, and presbyopia.  The examiner stated these were refractive errors of eyes which were common in people of the Veteran's age group.  Also noted was a history of blepharitis/conjunctivitis, without any evidence of any current residuals of blepharitis.  The examiner could find no evidence of any current residuals of the Veteran's in-service disorder of the eyes.  

At his February 2008 and December 2011 Board hearings, the Veteran stated that his in-service disorder of the eyes was etiologically related to his prior recurrent eye disabilities.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for an eye disorder.  Although the Veteran did experience an episode of blepharitis of both eyes in 1984, this disorder appears to have been acute and transitory, as it responded to treatment and did not recur during military service.  Additionally, no residual disorders of the eye were noted at service separation, and for many years thereafter.  Following service, although conjunctivitis has been diagnosed on several occasions, these occurred several years after his episode of blepharitis in service, and his subsequent service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, no examiner has suggested the Veteran's conjunctivitis is etiologically related to his in-service blepharitis.  Finally, when the Veteran's claim was presented to a VA examiner in 2010, the examiner found no evidence of a nexus between any in-service eye disorder and the Veteran's post-service conjunctivitis.  The examiner also found no current residuals of the Veteran's in-service blepharitis.  In the absence of any evidence to the contrary, service connection for hypertension must be denied.  

The Veteran has been diagnosed as having myopia, astigmatism, and presbyopia.  Congenital or developmental defects, refractive errors of the eye, personality disorders and mental deficiency as such are not, however, diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The Veteran has himself alleged that his blepharitis during military service caused or is otherwise related to his recurrent conjunctivitis and other post-service eye disabilities.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Eye disorders such as conjunctivitis and blepharitis, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the evidence of record does not indicate a nexus between any current bilateral eye disability and a disease or injury during military service.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a bilateral eye disability is denied.  


REMAND

In its prior February 2009 remand, the Board noted that at his February 2008 hearing, the Veteran stated he was given a VA audiological examination in May 2004, performed by an audiologist named W. F. at the Bakersfield VA medical clinic.  Review of the file at that time did not indicate that that examination report was of record.  Therefore, the Board ordered the agency of original jurisdiction to attempt to obtain a copy of the May 2004 VA audiological examination report or, if the report could not be located, provide a statement to that effect for the record.  Review of the file does not indicate this has been accomplished.  In the August 2010 supplemental statement of the case, the agency of original jurisdiction noted that a January 2003 VA audiological examination report had been obtained; however, there was no verification that efforts to obtain the May 2004 report had been made.  In light of this failure, another remand is required to obtain this VA examination report.  A Board remand order confers on the claimant, as a matter of law, the right to substantial compliance with the requested development.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the May 2004 VA audiological examination from the Bakersfield, California, VA medical clinic.  If no such record is available, that fact must be noted within the record, and all attempts to obtain this record must be likewise documented.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


